Title: To Thomas Jefferson from Madame Oster, 15 April 1789
From: Oster, Madame
To: Jefferson, Thomas


Nancy, 15 Apr. 1789. Is grateful to TJ for offering to take her letters to America. Asks him to assure Mrs. Banister of her “tendre attachement”; she and the other friends who overwhelmed her with kindness will remain precious memories, saddened only by the thought that she will never see them again.—She will pray for a successful and happy voyage for TJ. [In postscript:] She had not known of the death of Mr. Banister, having received no news from friends in Virginia for a long time, and is “tres touchée de l’affliction qu’elle aura causée.”
